Citation Nr: 0308574	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  94-45 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for right-sided dysequilibrium, manifested by 
impaired gait and loss of balance, as a residual of the 
surgical excision of the meningioma at a Department of 
Veterans Affairs Medical Center.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for right cranial nerve VII palsy with tarsorrhaphy, 
as a residual of the surgical excision of the meningioma at a 
Department of Veterans Affairs Medical Center.

3.  Entitlement to an initial evaluation in excess of 10 for 
right cranial nerve V palsy, as a residual of the surgical 
excision of the meningioma at a Department of Veterans 
Affairs Medical Center.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1956 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, in which the RO granted the veteran's claim 
for compensation benefits-pursuant to 38 U.S.C.A. § 1151-for 
disability due to surgical excision of the meningioma at the 
VA Medical Center (VAMC) in Decatur.  The RO assigned a 30 
percent rating for right-sided dysequilibrium manifested by 
impaired gait and loss of balance, a 10 percent rating for 
right cranial nerve VII palsy with tarsorrhaphy, and a 0 
percent rating for right cranial nerve V palsy, for a 
combined rating of 40 percent.  All of the ratings were 
affective from December 6, 1995.  The veteran appealed to the 
Board for higher ratings and an earlier effective date.

In a January 2001 decision the Board adjudicated the issue of 
an earlier effective date for the compensation benefits 
pursuant to 38 U.S.C.A. § 1151.  However, the Board remanded 
the claims for higher ratings for the disabilities that are a 
residual of the surgery at the VAMC to excise the brain 
tumor.  The requested development has been accomplished and 
the issues have been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The veteran's right-sided dysequilibrium, manifested by 
impaired gait and loss of balance, results in moderately 
severe, incomplete paralysis.  

2.  The veteran's right cranial nerve VII palsy with 
tarsorrhaphy is manifested by facial weakness, lid retraction 
in the right eye and right facial droop.  

3.  The veteran's right cranial nerve V palsy, is manifested 
by slight hypoesthesia to pinprick stimuli on the right side 
of the face, numbness in the right fifth cranial nerve, 
mandibular division and intermittent lancinating facial pain.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation, but no more, 
for right-sided dysequilibrium, manifested by impaired gait 
and loss of balance, as a residual of the surgical excision 
of the meningioma at a VAMC have been met, for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.7, 4.20, 
4.120, 4.123, 4.124a, Diagnostic Code 8599 and 8520 (2002).  

2.  The criteria for a 20 percent evaluation, but no more, 
for right cranial nerve VII palsy with tarsorrhaphy, as a 
residual of the surgical excision of the meningioma at a 
VAMC, have been met for the entire appeal period.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.120, 4.123, 4.124a, 
Diagnostic Code 8207 (2002).  

3.  The criteria for a 30 percent evaluation, but no more, 
for right cranial nerve V palsy, as a residual of the 
surgical excision of the meningioma at a VAMC, have been met 
for the entire appeal period.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.120, 4.123, 4.124a, Diagnostic Code 8205 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The December 2002 RO letter as well as the December 2002 
Supplemental Statement of the Case informed the veteran of 
the evidence needed to substantiate the claims.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded a VA 
examination in May 1998 and a QTC neurological examination at 
VA expense in May 2002.  See 38 U.S.C.A § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

The provisions of 38 C.F.R. § 4.120 provide, in pertinent 
part, that neurological conditions are ordinarily to be rated 
in proportion to the impairment of motor or sensory function.  
Among other factors, complete or partial loss of use of one 
or more extremities is to be considered.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120.  

Neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate.  38 
C.F.R. § 4.123.  

Neuralgia, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124. 

With peripheral nerve injuries, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion, or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 3.124a, 
Schedule of ratings, Diseases of the Peripheral Nerves.  

I.  Right-Sided Dysequilibrium  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2002).  The right-sided dysequilibrium, 
manifested by impaired gait and loss of balance, as a 
residual of the surgical excision of the meningioma at a VAMC 
is currently evaluated under the diagnostic criteria set 
forth at Diagnostic Code 8520.  38 C.F.R. § 4.124a (2002).  

Under the pertinent rating codes for neurological impairment 
of the lower extremities, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve; 
and 20 percent evaluation is warranted for moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating for impairment of the sciatic nerve requires 
moderately severe disability due to incomplete paralysis.  A 
60 percent rating for impairment of the sciatic nerve 
requires severe incomplete paralysis, with marked muscular 
atrophy.  Complete paralysis of the sciatic nerve with foot 
drop or no active movement possible of the muscles below the 
knee warrants an 80 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002).  Neuritis of the sciatic nerve 
and neuralgia of the sciatic nerve are found respectively at 
38 C.F.R. § 4.124a, Diagnostic Codes 8620 and 8720 (2002).  
As with neuritis and neuralgia above, such criteria are 
consistent with those contemplated for varying degrees of 
paralysis.

VA outpatient treatment record, dated July 1995, showed that 
the veteran arrived in a wheelchair, although he could go to 
the examining table.  At the May 1998 VA examination the 
veteran was in a wheelchair but was able to stand and walk 
with the aid of a cane.  He had good motor strength.  The 
right quadriceps musculature was weaker than the left.  The 
veteran was unable to stand on his toes.  However, tandem 
walking was not performed because he was very unsteady on his 
feet and there was the fear that he might fall and injure 
himself.  All deep tendon reflexes were hypoactive.  On 
examination in February 1999 strength was normal bilaterally 
throughout.  Ataxic gait was present.  

The Board finds that the veteran's right-sided 
dysequilibrium, manifested by impaired gait and loss of 
balance, as a residual of the surgical excision of the 
meningioma at a VAMC, more nearly approximates the criteria 
for a 40 percent evaluation under Diagnostic Code 8520.  See 
38 C.F.R. § 4.7.  VA outpatient treatment record dated July 
1995 and the May 2002 QTC examination showed that his Romberg 
was positive.  At the May 1998 VA examination the veteran had 
abnormal gait owing to a right-sided weakness.  In February 
1999 the Atlanta, VAMC Chief of Radiation Oncology wrote that 
the veteran had considerable disability, which included 
significant difficulty with balance and right sided weakness.  
At the May 2002 QTC examination the veteran's gait was 
severely ataxic.  He walked and listed to the right side.  
The veteran used a cane for ambulation.  He was significantly 
ataxic on the right compared to the left, as demonstrated 
with heel-to-shin testing on the right lower extremity.  
Accordingly, the Board finds that the veteran's right-sided 
dysequilibrium, manifested by impaired gait and loss of 
balance, as a residual of the surgical excision of the 
meningioma at a VAMC is moderately severe in degree.  

However, marked muscle atrophy of the right lower extremity 
has not been reported.  At the May 1998 VA examination there 
was no evidence of atrophy or significant weakness of the 
musculature of the limbs.  At the May 2002 QTC examination 
the veteran's strength was normal bilaterally throughout.  
There was normal tone and bulk bilaterally throughout.  There 
was no loss of strength in any of the muscles tested on the 
right or left side.  Reflexes were intact.  Therefore, a 
rating in excess of 40 percent is not warranted.  The facts 
do not indicate that the evidence is in equipoise regarding 
the issue of a rating in excess of 40 percent, and the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A.  § 5107.

Accordingly, a rating of 40 percent, but no more, is 
warranted for right-sided dysequilibrium, manifested by 
impaired gait and loss of balance, as a residual of the 
surgical excision of the meningioma at a VAMC.  

II  Right Cranial Nerve VII Palsy with Tarsorrhaphy  

Diagnostic Code 8207, which provides the rating criteria for 
paralysis of the seventh (facial) cranial nerve.  Pursuant to 
Diagnostic Code 8207, a 10 percent evaluation is warranted 
where there is moderate, incomplete paralysis.  A 20 percent 
evaluation is warranted where there is severe, incomplete 
paralysis.  The maximum 30 percent evaluation is warranted 
where there is complete paralysis.  It is noted that the 
criteria is dependent upon relative loss of innervation of 
facial muscles.  

The Board finds that the veteran's right cranial nerve VII 
palsy with tarsorrhaphy, as a residual of the surgical 
excision of the meningioma at a VAMC, more nearly 
approximates the criteria for a 20 percent evaluation under 
Diagnostic Code 8207.  See 38 C.F.R. § 4.7.  VA outpatient 
treatment record, dated July 1995, showed that the veteran 
had a right seventh nerve palsy.  The veteran also had 
difficulty with finger to nose on the right side.  At the May 
1998 VA examination there was a right sided facial palsy.  
The swallowing mechanism was sluggish.  The glossopharyngeal 
and vagal nerve pathways appeared to be slightly hypoactive.  
Speech was normal.  The veteran was unable to close tightly 
his right eyelid.  This was part of the trauma from the 
facial nerve palsy on the right side.  There was a right VII 
nerve palsy accounting for the facial weakness.  There was 
still incoordination as indicated in the physical examination 
above.  

VA outpatient treatment record, dated June 1998, revealed 
that the veteran still had a right 7th nerve palsy as 
expected.  There was some dullness of the right tympanic 
membrane.  On examination in February 1999 the veteran had 
poor finger-to-nose on the right.  There was a right cranial 
nerve deficit present.  In February 1999 the Atlanta, VAMC 
Chief of Radiation Oncology wrote that the veteran had 
considerable disability, which included double vision, Bell's 
palsy and difficulty with closure of his right eye.  

In October 2000 the veteran had right facial droop with eye 
ulceration.  In June 2001 an ectropion repair of the right 
eye was performed.  The preoperative and postoperative 
diagnosis was seventh nerve palsy causing lid retraction in 
the right eye.  When he returned for follow-up he had right 
facial droop.  At the May 2002 QTC examination he was 
significantly ataxic on the right compared to the left, as 
demonstrated with fine finger movements and finger to nose 
testing with the right upper extremity.  Accordingly, the 
Board finds that the veteran's right cranial nerve VII palsy 
with tarsorrhaphy, as a residual of the surgical excision of 
the meningioma at a VAMC, is severe in degree warranting a 20 
percent evaluation.  

However, a 30 percent evaluation is not warranted under Code 
8207.  There is no evidence that the veteran's seventh 
cranial nerve disorder has resulted in complete paralysis.  

III.  Right Cranial Nerve V Palsy  

Under, Diagnostic Code 8205, a 10 percent rating is provided 
for moderate incomplete paralysis of the fifth (trigeminal) 
cranial nerve.  A 30 percent rating is provided for severe 
incomplete paralysis of this nerve, and a 50 percent rating 
is provided for complete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (2002).  The Board notes that the in a 
December 2002 Supplemental Statement of the Case the RO 
granted an increased evaluation of 10 percent for the 
veteran's right cranial nerve V palsy, as a residual of the 
surgical excision of the meningioma at a VAMC, effective 
December 6, 1995.  

VA outpatient treatment record, dated July 1995, the veteran 
had apparent changes in the distribution of the trigeminal 
nerve, one through the third division.  At the May 1998 VA 
examination there was a mild fifth nerve involvement as 
manifested by slight hypoesthesia to pinprick stimuli on the 
right side of the face.  After the surgery the veteran still 
had some disequilibrium and right facial nerve palsy as well 
as mild fifth nerve sensory impairment on the right, but 
speech was restored and the glossopharyngeal and vagal nerves 
appeared to be also functional.  There was minimal facial 
weakness on the right side.  VA outpatient treatment record, 
dated June 1998, revealed that the veteran still had some 
numbness in the right fifth cranial nerve, mandibular 
division.  There was ptrigium of the right eye.  In February 
1999 the Atlanta, VAMC Chief of Radiation Oncology wrote that 
the veteran had considerable disability which included 
intermittent lancinating facial pain, significant decrease in 
hearing and numbness of the right side of his face in the 
distribution of the right trigeminal nerve.  

In June 2001 an ectropion repair of the right eye was 
performed.  The preoperative and postoperative diagnosis was 
fifth nerve palsy.  At the May 2002 QTC examination sensory 
examination revealed decreased light touch and pinprick in 
the right upper extremity, but sparing the trunk.  The 
diagnosis was worsening neurological condition after the 
meningioma was removed.  

Based on the above findings and the provisions of 38 C.F.R. § 
4.124, the Board finds that the right cranial nerve V palsy, 
as a residual of the surgical excision of the meningioma at a 
VAMC more closely approximates a severe incomplete paralysis 
of fifth (trigeminal) cranial nerve thus an evaluation of 30 
percent is warranted.  However, an evaluation in excess of 30 
percent is not warranted.  On a factual basis, he does not 
have complete paralysis.  Accordingly, the Board concludes 
that the evidence supports an evaluation of 30 percent.  


ORDER

A 40 percent rating for right-sided dysequilibrium, 
manifested by impaired gait and loss of balance, as a 
residual of the surgical excision of the meningioma at a 
VAMC, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

A 20 percent evaluation for right cranial nerve VII palsy 
with tarsorrhaphy, as a residual of the surgical excision of 
the meningioma at a VAMC, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

A 30 percent evaluation for right cranial nerve V palsy, as a 
residual of the surgical excision of the meningioma at a 
VAMC, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	C. P. USSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

